Name: 78/867/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in Italy (autonomous province of Bolzano) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural structures and production;  economic policy;  agricultural policy
 Date Published: 1978-10-24

 Avis juridique important|31978D086778/867/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in Italy (autonomous province of Bolzano) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) Official Journal L 297 , 24/10/1978 P. 0024 - 0025COMMISSION DECISION of 9 October 1978 on the implementation of the reform of agricultural structures in Italy (autonomous province of Bolzano) pursuant to Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and 75/268/EEC (Only the Italian text is authentic) (78/867/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directives 76/837/EEC (2) and 77/390/EEC (3), and in particular Article 18 (3) thereof, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (4), and in particular Article 9 (3) thereof, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (5), and in particular Article 11 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (6), and in particular Article 13 thereof, Whereas on 12 July 1978 the Italian Government notified law No 62 of the autonomous province of Bolzano of 23 December 1976 concerning the implementation of Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and 75/268/EEC of 28 April 1975; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC, Article 9 (3) of Directive 72/160/EEC, Article 11 (3) of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC the Commission has to decide whether, having regard to the abovementioned law, the existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, which are the subject of Commission Decisions 76/480/EEC of 13 April 1976 (7) and 76/964/EEC of 7 December 1976 (8), continue to satisfy the conditions for financial contribution by the Community and whether the said law satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas Articles 2 to 12, 16 to 19, 42 and 43 of the said law are consistent with the conditions and aims of Directive 72/159/EEC and of Titles III and IV of Directive 75/268/EEC; Whereas the Commission considers that the farm income referred to in Article 10 (5) cannot be regarded as earned income within the meaning of Article 4 (1) of Directive 72/159/EEC; Whereas Articles 13 and 15 thereof satisfy the conditions of Directive 75/268/EEC; Whereas Articles 20 to 33 thereof are consistent with the conditions and aims of Directive 72/160/EEC and Articles 34 to 49 thereof are consistent with the conditions and aims of Directive 72/161/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Italian provisions implementing Directives 72/159/EEC, 72/160/EEC, 72/161/EEC and Titles III and IV of Directive 75/268/EEC, having regard to law No 62 of the autonomous province of Bolzano of 23 December 1976, notified on 12 July 1978, continue to satisfy the conditions for financial contribution by the Community to the common (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 145, 13.6.1977, p. 43. (4)OJ No L 96, 23.4.1972, p. 9. (5)OJ No L 96, 23.4.1972, p. 15. (6)OJ No L 128, 19.5.1975, p. 1. (7)OJ No L 138, 26.5.1976, p. 14. (8)OJ No L 364, 31.12.1976, p. 62. measures referred to in Article 15 of Directive 72/159/EEC, Article 6 of Directive 72/160/EEC, Article 8 of Directive 72/161/EEC and Article 13 of Directive 75/268/EEC. Article 2 Articles 13 and 15 of the law of the autonomous province of Bolzano of 23 December 1976 satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 13 of Directive 75/268/EEC. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 9 October 1978. For the Commission Finn GUNDELACH Vice-President